Case 7:19-cr-00211-VB Document 63 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee mm eh eh Sot Shh St Ad A Ht Sm A A SE BE Sm ud mS Pt x
UNITED STATES OF AMERICA ;
ORDER
Vv. : ——
FRANK MAXWELL, . 19 CR 211-2 (VB)
Defendant. :
nee 9 San mat Oh mh uh Gm SED RF SP kL St Sth tS RW GEN BAR SE OE) A AD SS SS SD DS x

Sentencing in this case is scheduled for August 27, 2020, at 10:30 a.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDN Y%20Screening20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements,

Dated: August 6, 2020

White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
